Citation Nr: 0705139	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-14 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare System in Bay 
Pines, Florida


THE ISSUE

Entitlement to payment for unauthorized medical expenses for 
care provided from August 15 to August 21, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION


The veteran served on active duty from September 1966 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision by the 
Department of Veterans Affairs (VA) in Bay Pines, Florida, 
Veterans Affairs Healthcare System (VAHCS) which denied the 
benefit sought on appeal.

The veteran and his wife testified at a May 2006 Board 
videoconference hearing in Manchester, New Hampshire.  A 
transcript is of record.

In February 2007 the Board granted a motion to advance the 
case on the Board's docket due to the veteran's advanced 
age.   38 U.S.C.A. § 7105 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the November 2003 statement of the case, the 
veteran notified VA in an August 2002 (sic) facsimile that he 
and his wife wanted a cardiac procedure to be performed at a 
private hospital and he was agreeing to use Medicare as his 
primary coverage for admission to Mease Hospital and 
subsequent transfer to Morton Plant hospital due to, per the 
veteran, a backlog at Tampa VA Medical Center (VAMC).  The 
veteran reportedly acknowledged that he would be responsible 
for, and pay, the Medicare deductible.  A copy of this 
document is not, however, associated with the file.

Additionally, the veteran testified at a May 2006 Board 
hearing that while awaiting transfer to the Tampa VAMC, he 
was told he was being discharged from Bay Pines due to a need 
for additional bed space.  

The record before the Board consists of a Medical 
Administrative Service (MAS) file only.  The appellant's 
claim file was not provided, nor were VA medical records from 
Bay Pines, Florida provided.  Without the claims file and 
medical records from Bay Pines the Board is unable to address 
the merits of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The VAHCS should secure the 
appellant's VA medical records from 
August 2002 through August 2003 from Bay 
Pines.  Any request to obtain these 
records must be documented in the MAS 
file.  If these records are unavailable, 
the VAHCS should provide explanation as 
to why the records could not be obtained, 
and prepare a written unavailability 
memorandum.  The appellant must then be 
given an opportunity to respond.
 
2.  The Manchester Regional Office should 
provide the veteran's claims folder to 
the VAHCS.

3.  The VAHCS  should then review the 
evidence of record and readjudicate the 
issue on appeal. The VAHCS must ensure 
that all action necessary under the 
Veterans Claims Assistance Act of 2000 
concerning the duty to notify and assist 
the veteran are accomplished. 38 U.S.C.A. 
§§ 5100, 5103, 5103A and 5107 (West 2002 
& Supp. 2006). This includes notification 
of the law, as well as compliance with 
the notice requirements explaining the 
respective responsibilities of the 
veteran and VA in obtaining evidence in 
connection with the instant claim.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  If further development is 
necessary to comply with the applicable 
law and regulations, that development 
must be accomplished.  The VAHCS must 
provide adequate reasons and bases for 
its determination. 

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the VAHCS must issue a 
supplemental statement of the case and 
provide the appellant and his 
representative with an opportunity to 
respond.  The VAHCS is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the VAHCS.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

